Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title Objection
The title is objected to for not designating the article of manufacture in which the design is embodied. A “Surface” is not an article of manufacture, 37 C.F.R. 1.153 and MPEP 1503.01, I.  
The title must be amended and to clearly identify the article in which the design is embodied. The following titles are suggested. 

- - Artificial stone with surface ornamentation - -  
Or
	- - Artificial stone - -
 
Any amendment to the language of the title should also be made at each occurrence thereof throughout the application, Original Oath or Declaration excepted.

Claim Refusal - 35 U.S.C. § 171 
The claim is refused under 35 U.S.C. 171  as being directed to nonstatutory subject matter in that the design lacks originality. The design is merely simulating the appearance of Marble stone, which applicant himself did not invent. See In re Smith, 25 USPQ 359, 1935 C.D. 565 (CCPA 1935); In re Smith, 25 USPQ 360, 1935 C.D. 573 (CCPA 1935); and Bennage v. Phillippi, 1876 C.D. 135, 9 OG 1159
 
Applicant’s design has in no way departed from the natural appearance of Marble stone as shown in the NPL refences Natural White Marble Slabs and Calcatta Marble. These references are not relied on in this rejection but are supplied merely as representative of the usual or typical appearance of Marble in order that the claim may be compared to that which it is simulating.
 
Conclusion
The Claim stands refused under 35 USC 171.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Kearney whose telephone number is (571)272-8312.  The examiner can normally be reached on Monday - Friday.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on (571)272-2998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Richard Kearney/   
Primary Patent Examiner, Art Unit 2911
Date: 9/13/2022